Citation Nr: 1720323	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial extraschedular rating for erythematosus malar rash of the head, face, and neck (skin disability). 

2.  Entitlement to service connection for a bilateral knee disorder, to include bilateral patellofemoral pain syndrome, osteoarthritis of the right knee, and right knee meniscectomy. 

3.  Entitlement to service connection for a bilateral ankle disorder, to include right lateral collateral ligament sprain.

4.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In January 2015, the Board, in pertinent part, remanded the claims of entitlement to service connection for a right foot disorder, a bilateral knee disorder, and a bilateral ankle disorder for additional development.  The Board also denied service connection for a bilateral elbow disorder and a compensable rating for the Veteran's skin disability on a schedular basis.  The Board did not refer the Veteran's skin disability claim for extraschedular consideration to the Under Secretary for Benefits or the Director of the Compensation Service.  The Veteran appealed the decision as it pertained to the Board's refusal to refer the skin disability claim for extraschedular consideration to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision vacating and remanding the Board's January 2015 decision denying referral for consideration of an extraschedular rating for the skin disability, but the Court left intact the Board's denial of an initial compensable schedular rating for the skin disability and denial of service connection for a bilateral elbow disorder. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's skin disability does not cause marked interference with employment or frequent periods of hospitalization.  

2.  The Veteran's current bilateral knee disorder, to include bilateral patellofemoral pain syndrome, osteoarthritis of the right knee, and right knee meniscectomy, did not manifest in service, osteoarthritis was not manifested to a compensable degree within one year following service discharge, and is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected lumbosacral strain.  

3.  The Veteran does not have a left ankle disability and has not had such a disability at any point since filing his claim for service connection.

4.  The Veteran's current right ankle disorder, to include right lateral collateral ligament sprain, is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial extraschedular rating for a skin disability have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7899-7806 (2016).

2.  The criteria for service connection for a bilateral knee disorder, to include bilateral patellofemoral pain syndrome, osteoarthritis of the right knee, and right knee meniscectomy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a bilateral ankle disorder, to include right lateral collateral ligament sprain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In regard to the Veteran's service connection claims for bilateral knee and ankle disorders, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations for his bilateral knee and bilateral ankle disabilities in July 2015.  In a November 2015 statement, the Veteran disagreed with several of the medical and factual findings noted during the July 2015 VA examinations.  However, the July 2015 VA examiner performed in-person examinations and provided clear explanations in support of the opinions and findings following a review of the pertinent records, physical findings, and the Veteran's self-described history and current symptomatology.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The July 2015 VA examinations and medical opinions are adequate to decide the Veteran's service connection claims for bilateral knee and ankle disabilities. 

In January 2015, the Board remanded the issues of entitlement to service connection for a bilateral knee disorder and a bilateral ankle disorder to associate with the claims file any outstanding VA and private treatment records, schedule the Veteran for VA examinations, and for VA to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for a Skin Disability on an Extraschedular Basis

As noted above, the Veteran's claim for an increased rating for erythematosus malar rash of the head, face, and neck was adjudicated by the Board's January 2015 decision on a schedular basis and the Board did not refer his claim for extraschedular consideration to the AOJ.  In a July 2016 Memorandum Decision, the Court vacated and remanded the Board's January 2015 decision to provide additional and adequate statements of reasons and bases regarding its denial to refer the Veteran's claim for extraschedular consideration.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or one year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially-assigned noncompensable disability rating for his skin disability; thus, the Board considered in its January 2015 decision whether a higher disability rating, on a schedular basis, was warranted since November 6, 2009.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran's skin disability is rated on a schedular basis as noncompensable (zero percent) pursuant to 38 C.F.R. § 4.118, DC 7899-7806.  Under DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum schedular rating of 60 percent is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.  

In November 2009, the Veteran filed a claim of entitlement to service connection for a skin disability.  An October 2009 VA dermatology consultation noted that the Veteran had mild erythema in his cheeks, forehead, and sides of his neck.  The physician indicated that the erythema was secondary to sunlight or a mild sunburn.  The physician also recommended "religious use" of sunscreen and that the Veteran wear a hat with a brim at his work. 

A February 2010 VA outpatient dermatology note showed that the Veteran complained of having experienced facial redness since 2003 and he asserted that the condition began in service during treatment for latent tuberculosis.  The medical professional noted the presence of poikilodermatous changes and telangiectasias over a nasal bridge, and infraorbital cheeks that were fairly well demarcated. The Veteran reported that the redness worsened with alcohol and heat and did not improve with use of Metrogel cream or sunscreen.  

In May 2010, the Veteran underwent a VA examination, during which an examiner described the Veteran's facial rash as a flat, erythematous butterfly demarcated rash across the malar region of the nose and cheeks and slightly to the forehead.  The examiner noted that the rash covered less than five percent of the Veteran's body area affected and less than five percent of exposed areas, such as the head, face, neck, and hands.  The examiner also noted that the Veteran was employed with VA as a police officer, which frequently exposed him to the sun.  The examiner determined that the rash was caused by anti-tuberculin treatment in service.  

In an August 2010 Notice of Disagreement (NOD), the Veteran asserted that his facial rash covered more area than described by the May 2010 VA examiner because the rash extended over his scalp and down both sides of his neck to his hairline.  He contended that medication used to treat his symptoms had been ineffective and that he would suffer with this unsightly skin disability for the rest of his life.  In a June 2012 substantive appeal (VA Form 9), the Veteran alleged that the rash covered his entire facial area and was visible at all times.  

The Veteran underwent another VA examination in May 2012, during which he was diagnosed with an erythematous malar rash disorder.  He alleged that the rash was on his forehead and extended to his neck and into his hairline.  He also stated that prior use of medications was not effective and that the rash would not go away.  He further contended that he wore a hat and sunglasses all the time to hide the rash because it made him self-conscious.  Following a physical examination, the VA examiner found no disfigurement of the Veteran's head, face, or neck and the examiner noted that the Veteran's visible skin rash covered less than five percent of his total body area and less than five percent of his exposed body area.  The examiner noted that the rash was located over the upper cheeks, chin, forehead, and sides of the neck, but that no skin rash was noted in the hair or along the hairline.  The examination report includes color photographs which have been associated with the claims file.  The examiner concluded that the Veteran's skin disability did not impact his ability to work. 

In a December 2012 statement in support of his claim, the Veteran asserted that his facial rash was present underneath his eyes and across the bridge of his nose and spanned his entire forehead and neck areas.  He alleged that his rash caused him to feel self-conscious and that he felt that when he spoke to someone, the person did not look him in the eye, but looked at his rash instead.  He further contended that his job required him to be very sociable and speak to many strangers.  He asserted that his skin disability took away the attention from his conversations and talking points, and it made him feel like he was not being taken seriously. 

The Veteran's symptoms include feelings of self-consciousness and his belief that his skin symptoms took away the attention from his conversations and talking points.  He has also stated that he believes his skin symptoms make people not take him seriously. 

The Board has thoroughly reviewed the lay and medical evidence of record and finds that referral to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration is not warranted.  A comparison of the Veteran's skin disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In the January 2015 decision, the Board had determined that the Veteran's feelings of self-consciousness and other emotional symptoms that were a result of the skin disability were, in fact, contemplated by the rating criteria. In reviewing the evidence again in the light most favorable to the Veteran and the Court's decision, the Board finds that the Veteran's psychological complaints are not contemplated by the rating criteria and thus such symptoms have otherwise been left uncompensated or unaccounted for by assigned noncompensable rating.  Moving to step 2 of the Thun analysis, however, the Board finds that the preponderance of the evidence is against a finding that the Veteran's skin disability causes marked interference with employment or frequent periods of hospitalization and thus referral for extraschedular consideration is not warranted.  The reasons for this determination follow.  

While the Veteran has noted his feelings of self-consciousness about his skin symptoms and that his symptoms worsen with heat, and his belief that his symptoms negatively impact his work, the record indicates that he has continued his employment as a VA police officer during the appeal.  Although the Veteran's skin disability requires that he wear garments to protect himself from the sun and causes self-consciousness and his belief that his symptoms interfere with his job, the record does not show that these skin symptoms amount to a marked interference with his employment.  Overall, the Veteran was noted to be working as a VA police officer on multiple occasions, including in September 2011 and March 2012 VA medical treatment records.  Furthermore, the May 2012 VA examiner determined that the Veteran's skin disability did not impact his ability to work and responded "No" to the question of whether the Veteran had had any debilitating or non-debilitating episodes involving the skin disability.  These symptoms and complaints and the findings by examiners do not indicate marked interference with employment.  Additionally, neither the medical nor the lay evidence indicates that the Veteran's skin disability has caused frequent periods of hospitalization.  

Not only does the medical and lay evidence fail to show that the Veteran has experienced marked interference with employment or frequent hospitalization due to the skin disability, but the Veteran has not alleged that his skin disability has resulted in loss of working time, adverse employment actions, an inability to cope with the demands of his employment, or something else that would indicate that the disability caused marked interference with employment.  Additionally, the Veteran has not alleged any hospitalization for the skin disability.  In one of his briefs submitted to the Court, the Veteran (through his representative) alleged that the skin disability affected him occupationally and socially due to his self-consciousness, but did not allege nor has he alleged in other documentation that the skin disability has caused marked interference with his employment or frequent periods of hospitalization.  The preponderance of the evidence is against a finding that the skin disability causes marked interference with employment or frequent periods of hospitalization.

Thus, after considering all of the medical and lay evidence, including the Veteran's December 2012 statement and the brief and reply brief that a private attorney submitted to the Court, referral for extraschedular consideration to the Under Secretary for Benefits or the Director of the Compensation Service is not warranted, as the step 2 analysis in Thun is not met.  Accordingly, the evidence does not show that referral for an extraschedular rating for a skin disability is warranted at any time during the appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), wherein the U.S. Court of Appeals for the Federal Circuit held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  In addition to erythematosus malar rash of the head and face, the Veteran is service-connected for lumbosacral strain and tinnitus.  The Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities rendering inadequate the schedular rating criteria, and indeed, neither the Veteran nor his representative has asserted otherwise.  


Service Connection, Generally

The Veteran asserts that his current bilateral knee and bilateral ankle disorders were caused by his active duty service or caused or aggravated by his service-connected lumbosacral strain disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran has a current arthritic back disorder, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Bilateral Knee Disorder

The Veteran asserts that his current bilateral knee disorder was caused by his active duty service and/or is caused or aggravated by his service-connected lumbosacral strain. 

VA treatment records, including a July 2015 VA examination report, show that the Veteran has currently-diagnosed disabilities in his knees.  Specifically, the July 2015 VA examiner diagnosed him with bilateral patellofemoral pain syndrome (diagnosed in 2015), right knee meniscectomy with residual popping (diagnosed in 2014), and bilateral shin splints which had resolved without residual effects (diagnosed in 2001).  Additionally, a September 2012 VA x-ray showed the presence of mild osteoarthritis in the right knee.  Thus, the first element of direct and secondary service connection-evidence of a current disability-is met.

Regarding the second element of direct service connection, the Veteran's service treatment records do not show treatment for or complaints of any knee disorders.  Specifically, his December 2000 service entrance report of medical examination showed that his lower extremities were normal and the Veteran denied having any lower extremity symptoms, including a "trick" or locked knee.  In a January 2002 report of medical history, the Veteran again denied having any knee symptoms, including a "trick" or locked knee, although he endorsed other abnormal bodily symptoms, such as sinusitis and a fractured right hand little finger.  The Veteran's service treatment records, including from September 2003, show that he was taking Isoniazid (INH) medication to treat a tuberculosis infection.  He denied having any symptoms of swollen, stiff, or painful joints, muscle aches, and numbness or tingling in his hands or feet, and he indicated that he was in very good health in an April 2004 post-deployment health assessment.  In an April 2004 chronological record of medical care, the Veteran complained of lower back pain, but indicated that the painful symptoms did not shoot down his legs.  During his November 2004 service separation evaluation, the Veteran had no complaints, and examination of the extremities revealed normal joints.  

Post-service evidence indicates that there was no continuity of symptomatology for the right knee arthritis disorder.  In fact, the evidence shows that the Veteran was not diagnosed with osteoarthritis until April 2012, which was over seven years after separation from military service, and medical treatment records show that his lower extremities were analyzed on numerous occasions during that time period.  The absence of post-service findings, diagnosis, or treatment for the right knee osteoarthritis from 2005 to 2012 is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Accordingly, the Veteran's right knee mild osteoarthritis did not manifest in service or within one year of separation from service.  

The Veteran filed a claim for service connection for his knees in May 2010, wherein he asserted that his in-service duties required that he stand for extended periods of time while wearing heavy ballistic vests and approximately 300 rounds of small arms ammunition.  He contended that the combined weight of his vest, ammunition, and personal weapons was over 40 pounds, and that the weight distribution of this equipment placed direct pressure on his joints.  He alleged that his current bilateral knee disorder was due to his military duties and the use of INH medication in service.  The Veteran's statements regarding his carrying of heavy equipment and use of INH medication during active duty service is consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Thus, the second element of service connection is satisfied and the only questions to be answered are whether the Veteran's current bilateral knee disorder was caused by his active duty service, or caused or aggravated by his service-connected lumbosacral strain.  

Multiple private treatment records from 2014 indicate that the Veteran injured his right knee while attempting to spread mulch in his garden at that time.  These records also show that the Veteran underwent a right knee meniscectomy and that this surgery improved his painful and swelling symptoms. 

During a July 2015 VA examination, the Veteran asserted that his knees began to get sore in the medial kneecaps following his back pain.  After noting the Veteran's current symptoms and history, the examiner noted that the Veteran denied having any joint pain, apart from mild low back pain, in a February 2010 VA dermatology note.  The examiner also noted the records that indicated that the Veteran tore his right meniscus while gardening on July 6, 2014, which required a meniscectomy.  The Veteran told the examiner that he had shin splints symptoms while on active duty at the long rucks due to marches and slow running in service.  He indicated that he did not have any shin splints symptoms since separating from military service.  

The examiner opined that the Veteran's current left and right knee disorders were less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records do not show any knee complaints and that he did not complain of any joint problems during a 2009 evaluation, which was five years following service discharge.  The examiner noted that the Veteran complained of knee symptoms well after his active duty service, and she determined that his current bilateral knee disorders are not due to or aggravated by his lumbosacral spine because his tight proximal musculature is related to his congenitally shortened arches and heel cords.  After noting a review of the Centers for Disease Control (CDC) website and medical literature, the examiner also determined that the Veteran's current knee disorders are due to biomechanical factors and are not related to any systemic metabolic influence, such as INH medication, because INH is not known to cause arthralgias.  The examiner also opined that even if INH caused arthralgias, such effects would be more diffuse in nature, which was not present in the Veteran's case.  The examiner also noted that the Veteran's previous shin splints were due to service stress but are currently resolved without residual effects.  

Additionally, the Veteran asserted in a June 2012 VA Form 9 that his current bilateral knee disorder can be attributed to his carrying of heavy loads on his back during 12-hour days, approximately six to seven days per week.  In a December 2012 statement, the Veteran asserted that he first noticed his problems with his knees during his deployment in 2003.  He again contended that carrying heavy equipment on a daily basis for four years during service affected his knees.  He alleged that if the heavy equipment was sufficient to cause his current back disability symptoms, it is extremely likely that this weight also affected his knees.  He made very similar assertions in a November 2015 statement, and he indicated that he did not report bilateral knee symptoms in service because his superiors discouraged attending sick call.  

The Veteran's current bilateral knee disorder is not caused by or otherwise etiologically related to his active duty service, and it is not caused by or aggravated by his service-connected lumbosacral strain.  Initially, all of the evidence indicates that the Veteran's bilateral shin splints, which were noted to be present in service during the July 2015 VA examination, have not recurred during the appeal period.  Where there is no disability, there can be no entitlement to compensation for bilateral shin splints.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's lay assertions that his current symptoms are due to in-service events, including long and slow marches, carrying of heavy equipment, and use of INH medication.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of these types of knee disorders due to the medical complexity of the matter involved.  Patellofemoral pain syndrome, mild osteoarthritis, and post-right knee meniscectomy with residual popping require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of these disorders. 

Contrarily, the July 2015 VA examiner's opinions are competent as to the relationship between the Veteran's current bilateral knee disorders and his active duty service and service-connected lumbosacral strain.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms. 

Because the probative evidence does not show that the Veteran's current bilateral knee disorder is caused by or otherwise etiologically related to his active duty service, or caused or aggravated by his service-connected lumbosacral strain disability, the nexus elements of direct and secondary service connection are not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Bilateral Ankle Disorder

The Veteran also contends that his current bilateral ankle disorder was caused by his active duty service and/or is caused or aggravated by his service-connected lumbosacral strain.

The Board is denying service connection for the right and left ankles for different reasons.  Therefore, it will address each ankle separately.

A July 2015 VA examination report shows that the Veteran was diagnosed with a right foot elevated uric acid and history consistent with one episode of gout and right lateral collateral ligament sprain that was chronic and recurrent.  Thus, the first element of service connection for a right ankle disorder-evidence of a current disability- is met.  

As to the left ankle, there is a lack of evidence of a current disability.  For example, the July 2015 VA examiner determined that the Veteran did not have a left ankle disorder.  The Board has considered the Veteran's May 2010, August 2010, June 2012, and November 2015 statements in which he asserts that he has bilateral ankle disorders; however, the overall record does not support a diagnosis of a separate underlying left ankle disability during the appellate period.  See Brammer, 3 Vet. App. at 225.  As the evidence does not show a current left ankle disability at any time during the claim period, there is no separate and underlying disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent a current disability, the claim of entitlement to service connection for a left ankle disability must be denied. 

Regarding the second element of direct service connection for the right ankle, the Veteran's service treatment records do not show treatment for or complaints of any ankle disorders. His December 2000 service entrance report of medical examination showed that his lower extremities and feet were normal and the Veteran denied having any lower extremity symptoms.  In a January 2002 report of medical history, the Veteran again did not note any ankle symptoms even though he endorsed other abnormal bodily symptoms, such as sinusitis and a fractured right hand little finger.    He also denied having any symptoms of swollen, stiff, or painful joints, muscle aches, and numbness or tingling in his hands or feet, and he indicated that he was in very good health in an April 2004 post-deployment health assessment.  During his November 2004 service separation evaluation, the Veteran had no complaints, and examination of the extremities revealed normal joints.  The Veteran's service treatment records do include notations that the Veteran was taking INH medication to treat a tuberculosis infection.  

After filing a claim for service connection for a bilateral ankle disorder in May 2010, the Veteran has asserted on numerous occasions that his current right ankle disorder was due to his in-service marches, carrying of heavy equipment, and use of INH medication.  The Veteran's statements regarding his carrying of heavy loads, marching, and use of INH medication during active duty service is consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Thus, the second element of direct service connection for a right ankle disorder is satisfied.  The only questions to be answered are whether the Veteran's current right ankle disorder was caused by his active duty service, or caused or aggravated by his service-connected lumbosacral strain.  

Following a physical examination, a review of the Veteran's pertinent records, and consideration of the Veteran's self-reported symptoms and history, a VA examiner concluded in July 2015 that the Veteran's current right ankle disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records do not show any ankle strain.  The examiner also noted that the Veteran's right ankle gout occurred only after the Veteran separated from service.  The examiner also explained that there was no ankle disorder related to the Veteran's INH treatment received in service, and that there were no complaints of a right ankle condition during INH treatment in service.  The examiner noted that INH treatment is not known to cause arthralgias or joint changes as a potential side effect.  The examiner also concluded that the Veteran's right ankle disorder was not caused or aggravated by his lumbosacral spine disability.  

In May 2010, August 2010, June 2012, and November 2015 statements, the Veteran has alleged that his current right ankle disorder was caused by his in-service use of INH medication, in-service physical activities such as carrying heavy equipment and marching, or his service-connected lumbosacral strain.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of these types of right ankle disorders due to the medical complexity of the matter involved.  Gout and lateral collateral ligament sprain require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of these disorders. 

Contrarily, the July 2015 VA examiner's opinions are competent as to the relationship between the Veteran's current right ankle disorders and his active duty service and service-connected lumbosacral strain.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms. 

Because the probative evidence does not show that the Veteran's current right disorder is caused by or otherwise etiologically related to his active duty service, or caused or aggravated by his service-connected lumbosacral strain disability, the nexus elements of direct and secondary service connection are not met.  Additionally, the competent evidence does not show the presence of a current left ankle disability during the appeal period.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

An initial extraschedular rating for erythematosus malar rash of the head, face, and neck is denied. 

Service connection for a bilateral knee disorder, to include bilateral patellofemoral pain syndrome, osteoarthritis of the knee, and right  knee meniscectomy, is denied. 

Service connection for a bilateral ankle disorder, to include right lateral collateral ligament sprain, is denied.


REMAND

The Board must remand the issue of entitlement to service connection for a right foot disorder for an addendum VA medical opinion.  Specifically, the Veteran was afforded a VA examination in July 2015, during which he was diagnosed with bilateral pes cavus, bilateral hammer toe, and neuroma in the right leg.  The examiner noted that the Veteran's neuroma occurred in 2014 and was currently asymptomatic.  The examiner also determined that the Veteran's bilateral pes cavus and bilateral hammer toe disabilities were congenital and that they have existed all of the Veteran's life.  The Board notes that the Veteran's December 2000 service entrance report of medical examination does not note any foot disorders or abnormalities.  The Board determines that the July 2015 VA medical opinion is inadequate to adjudicate the Veteran's right foot disorder claim.  See Barr, 21 Vet. App. at 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Although the examiner provided a negative nexus opinion regarding the Veteran's neuroma disorder, the examiner did not discuss whether there was clear and unmistakable evidence that the Veteran's right foot hammer toe and right foot pes cavus preexisted his active duty service, or whether these disorders were aggravated by his active duty service or service-connected lumbosacral strain.  Thus, on remand, an addendum VA medical opinion is necessary to provide answers to these questions.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the July 2015 VA examiner and request that she re-review the file and respond to the below inquiries regarding the Veteran's service connection claim for a right foot disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current right foot disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the July 2015 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Did the Veteran's current right foot hammer toe and/or right foot pes cavus clearly and unmistakably pre-exist his active duty service from January 2001 to January 2005?

b. If the Veteran's current right foot hammer toe and/or right foot pes cavus clearly and unmistakably pre-existed his active duty service, is there clear and unmistakable evidence that these disorders did not undergo an increase or aggravation (above and beyond the natural progression of a disorder) in the underlying pathology during active duty service? 

c. If clear and unmistakable evidence does not exist showing that the Veteran's right foot hammer toe and right foot pes cavus disorders pre-existed his active duty service and were not aggravated during such service, is it at least as likely as not (50 percent probability or more) that the current right foot hammer toe and right foot pes caves had its onset during the Veteran's active duty service from January 2001 to January 2005?

d. Is it at least as likely as not (50 percent probability or more) that the Veteran's current right foot hammer toe and/or right foot pes cavus was caused or aggravated by (above and beyond the natural progression of a disorder) his service-connected lumbosacral strain?

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary to the above development, readjudicate the claim of entitlement to service connection for a right foot disorder in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


